

 
JOINDER AGREEMENT
 
This Joinder Agreement (the “Joinder Agreement”) is made as of August 9, 2007 by
the undersigned, Jpak Group, Inc., a Nevada corporation, and delivered pursuant
to Section 8.10 of the Note Purchase Agreement, dated as of May 17, 2007 (the
“Note Purchase Agreement”), by and among Jpak Group Co., Ltd., a company
organized under the laws of the Cayman Islands (the “Company”), Grand
International Industrial Limited, a company organized under the laws of Hong
Kong (“Grand International”), and each investor identified on the signature
pages thereto (individually, an “Investor” and, collectively, the “Investors”),
and is made in consideration of and pursuant to such Note Purchase Agreement.
All capitalized terms used but not defined herein shall have the meanings
ascribed thereto in the Note Purchase Agreement.
 
In consideration of the terms and conditions in the Note Purchase Agreement, the
undersigned, by executing and delivering this Joinder Agreement, hereby agrees
that by executing this Joinder Agreement it (i) is a party to the Note Purchase
Agreement, (ii) assumes all of the obligations of the Company set forth in the
Note Purchase Agreement and (iii) agrees to be bound by and to observe all of
the terms and conditions of the Note Purchase Agreement. Reference is hereby
made to the Note Purchase Agreement for the precise terms of the obligations of
Company provided therein. Without in any way limiting the foregoing, the
undersigned hereby represents and warrants to the Investors that each of the
representations and warranties set forth in Section 4 of the Note Purchase
Agreement are, as of the date hereof, true and correct as to the undersigned
(unless the context otherwise provides).
 
The undersigned acknowledges receiving and reviewing a copy of the Note Purchase
Agreement and authorizes the parties to the Note Purchase Agreement to attach
this counterpart signature page to the Note Purchase Agreement.
 
In addition to the terms and conditions set forth in the Note Purchase
Agreement, the undersigned hereby further agrees as follows:
 
1. Representations and Warranties. The undersigned hereby represents and
warrants as follows:
 
1.1 Authorization; Enforcement. The undersigned has the requisite corporate
power and authority to enter into, where applicable, and perform (i) this
Joinder Agreement, (ii) the Registration Rights Agreement in the form attached
hereto as Exhibit A, (iii) the Lock-Up Agreement in the form attached hereto as
Exhibit B, (iv) the Securities Escrow Agreement in the form attached hereto as
Exhibit C, (v) the Certificate of Designation of the Relative Rights and
Preferences of the Series A Convertible Preferred Stock in the form attached
hereto as Exhibit D (the “Series A Designation”), (vi) the Certificate of
Designation of the Relative Rights and Preferences of the Series B Convertible
Preferred Stock to be issued upon exercise of the Series J Warrant in the form
attached hereto as Exhibit E (the “Series B Designation”), (vii) the Series A
Warrant in the form attached hereto as Exhibit F, (viii) the Series B Warrant in
the form attached hereto as Exhibit G, (ix) the Series C Warrant to be issued
upon exercise of the Series J Warrant in the form attached hereto as Exhibit H,
(x) the Series D Warrant to be issued upon exercise of the Series J Warrant in
the form attached hereto as Exhibit I and (xi) the Series J Warrant in the form
attached hereto as Exhibit J (collectively, items (vii), (viii) and (xi) shall
be referred to as the “Warrants”, and items (i), (ii), (iii), (iv), (v), (vii),
(viii) and (xi) shall be referred to as the “Transaction Documents”) and to
issue (a) the shares of Series A Convertible Preferred Stock (and the shares of
common stock issuable upon conversion thereof), (b) the shares of Series B
Convertible Preferred Stock (and the shares of common stock issuable upon
conversion thereof) upon exercise of the Series J Warrant, (c) the Series A
Warrant (and the securities issuable upon exercise thereof) and the Series B
Warrant (and the securities issuable upon exercise thereof), and (d) the Series
C Warrant (and the securities issuable upon exercise thereof) upon exercise of
the Series J Warrant and the Series D Warrant (and the securities issuable upon
exercise thereof) upon exercise of the Series J Warrant, all in accordance with
the terms of the Note Purchase Agreement. The execution, delivery and
performance of the Transaction Documents by the undersigned and the consummation
by it of the transactions contemplated hereby and thereby have been duly and
validly authorized by all necessary corporate action, and no further consent or
authorization of the undersigned or its Board of Directors or stockholders is
required. This Joinder Agreement has been duly executed and delivered by the
undersigned. The other Transaction Documents will have been duly executed and
delivered by the undersigned at the closing of the transactions contemplated by
the Transaction Documents (the “Closing”). Each of the Transaction Documents
constitutes, or shall constitute when executed and delivered, a valid and
binding obligation of the undersigned enforceable against the undersigned in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application.


--------------------------------------------------------------------------------



 


 
1.2 Capitalization. The authorized capital stock of the undersigned and the
shares thereof currently issued and outstanding as of the date hereof are set
forth on Schedule 1.2 hereto. All of the outstanding shares of the Common Stock
and the Series A Convertible Preferred Stock have been duly and validly
authorized. Except as set forth on Schedule 1.2 hereto, no shares of Common
Stock are entitled to preemptive rights or registration rights and there are no
outstanding options, warrants, scrip, rights to subscribe to, call or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the undersigned. Except as
provided in the Transaction Documents, there are no contracts, commitments,
understandings, or arrangements by which the undersigned is or may become bound
to issue additional shares of the capital stock of the undersigned or options,
securities or rights convertible into shares of capital stock of the
undersigned. Except as set forth on Schedule 1.2 or otherwise provided in the
Transaction Documents, the undersigned is not a party to any agreement granting
registration or anti-dilution rights to any person with respect to any of its
equity or debt securities. Except as provided in the Transaction Documents, the
undersigned is not a party to, and it has no knowledge of, any agreement
restricting the voting or transfer of any shares of the capital stock of the
undersigned. The undersigned has furnished or made available to the Investors
true and correct copies of the undersigned’s Articles of Incorporation as in
effect on the date hereof (the “Articles”), and the undersigned’s Bylaws as in
effect on the date hereof (the “Bylaws”). For the purposes of this Joinder
Agreement, “Material Adverse Effect” means any material adverse effect on the
business, operations, properties, prospects, or financial condition of the
undersigned and its subsidiaries and/or any condition, circumstance, or
situation that would prohibit or otherwise materially interfere with the ability
of the undersigned to perform any of its obligations under this Joinder
Agreement in any material respect.

-2-

--------------------------------------------------------------------------------



 


 
1.3 Issuance of Shares. The Series A Convertible Preferred Stock, the Series A
Warrant, the Series B Warrant and the Series J Warrant to be issued at the
Closing have been duly authorized by all necessary corporate action and the
Series A Convertible Preferred Stock, when paid for or issued in accordance with
the terms hereof, and the Series B Convertible Preferred Stock (together with
the Series A Convertible Preferred Stock, the “Preferred Shares”) when issued
upon exercise of the Series J Warrant, shall be validly issued and outstanding,
fully paid and nonassessable and entitled to the rights and preferences set
forth in the Series A Designation and Series B Designation, as applicable. When
the shares of Common Stock issuable upon conversion of the Preferred Shares and
upon exercise of the Series A Warrants, Series B Warrants, Series C Warrants and
Series D Warrants are issued in accordance with the terms of the Series A
Designation and Series B Designation, as applicable, and the Series A Warrants,
Series B Warrants, Series C Warrants and Series D Warrants, respectively, such
shares will be duly authorized by all necessary corporate action and validly
issued and outstanding, fully paid and nonassessable, and the holders shall be
entitled to all rights accorded to a holders of such shares.
 
1.4 No Conflicts. The execution, delivery and performance of the Transaction
Documents by the undersigned, the performance by the undersigned of its
obligations under the Series A Designation and Series B Designation, as
applicable, and the consummation by the undersigned of the transactions
contemplated herein and therein do not and will not (i) violate any provision of
the Articles or Bylaws, (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, mortgage, deed of trust, indenture, note, bond,
license, lease agreement, instrument or obligation to which the undersigned is a
party or by which it or its properties or assets are bound, (iii) create or
impose a lien, mortgage, security interest, charge or encumbrance of any nature
on any property of the undersigned under any agreement or any commitment to
which the undersigned is a party or by which the undersigned is bound or by
which any of its respective properties or assets are bound, or (iv) result in a
violation of any federal, state, local or foreign statute, rule, regulation,
order, judgment or decree (including Federal and state securities laws and
regulations) applicable to the undersigned or any of its subsidiaries or by
which any property or asset of the undersigned or any of its subsidiaries are
bound or affected, except, in all cases other than violations pursuant to
clauses (i) through (iv) above, for such conflicts, defaults, terminations,
amendments, accelerations, cancellations and violations as would not,
individually or in the aggregate, have a Material Adverse Effect. The business
of the undersigned and its subsidiaries is not being conducted in violation of
any laws, ordinances or regulations of any governmental entity, except for
possible violations which singularly or in the aggregate do not and will not
have a Material Adverse Effect. The undersigned is not required under Federal,
state or local law, rule or regulation to obtain any consent, authorization or
order of, or make any filing or registration with, any court or governmental
agency in order for it to execute, deliver or perform any of its obligations
under the Transaction Documents, or issue and sell the Preferred Shares, the
Warrants, and the securities issuable upon conversion or exercise thereof, in
accordance with the terms hereof or thereof (other than any filings which may be
required to be made by the undersigned with the Securities and Exchange
Commission or state securities administrators subsequent to the Closing, any
registration statement which may be filed pursuant to the Transaction Documents,
and the Series A Designation and Series B Designation); provided that, for
purposes of the representation made in this sentence, the undersigned is
assuming and relying upon the accuracy of the relevant representations and
agreements of the Investors in the Note Purchase Agreement.

-3-

--------------------------------------------------------------------------------



 


 
1.5 Investment Company Act Status. The undersigned is not, and as a result of
and immediately upon the Closing will not be, an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.
 
1.6 Dilutive Effect. The undersigned understands and acknowledges that its
obligation to issue shares of Common Stock upon conversion of the Series A
Convertible Preferred Stock and Series B Convertible Preferred Stock (assuming
the Series J Warrant is exercised in accordance with its terms) in accordance
with the Transaction Documents and its obligation to issue the shares of Common
Stock upon the exercise of the Series A Warrants, Series B Warrants, Series C
Warrants and Series D Warrants in accordance with this Joinder Agreement and the
Series A Warrants, Series B Warrants, Series C Warrants and Series D Warrants,
as applicable, is, in each case, absolute and unconditional regardless of the
dilutive effect that such issuance may have on the ownership interest of other
stockholders of the undersigned.
 
1.7 Sarbanes-Oxley Act. The undersigned is in compliance with the provisions of
the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), and the rules and
regulations promulgated thereunder, that are applicable to the undersigned, and
intends to comply with other applicable provisions of the Sarbanes-Oxley Act,
and the rules and regulations promulgated thereunder, upon the effectiveness of
such provisions.
 
1.8 Books and Records; Internal Accounting Controls. The books and records of
the undersigned and its subsidiaries accurately reflect in all material respects
the information relating to the business of the undersigned and its
subsidiaries, the location and collection of their assets, and the nature of all
transactions giving rise to the obligations or accounts receivable of the
undersigned or any subsidiary. The undersigned and each of its subsidiaries
maintain a system of internal accounting controls sufficient, in the judgment of
the undersigned, to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with U.S. generally accepted accounting principles
consistently applied (“GAAP”)and to maintain asset accountability, (iii) access
to assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate actions is taken
with respect to any differences.
 
1.9 Transactions with Affiliates. Except as set forth on Schedule 1.9 hereto,
there are no loans, leases, agreements, contracts, royalty agreements,
management contracts or arrangements or other continuing transactions between
(a) the undersigned or any subsidiary on the one hand, and (b) on the other
hand, any officer, employee, consultant or director of the undersigned, or any
of its subsidiaries, or any person owning any capital stock of the undersigned
or any subsidiary or any member of the immediate family of such officer,
employee, consultant, director or stockholder or any corporation or other entity
controlled by such officer, employee, consultant, director or stockholder, or a
member of the immediate family of such officer, employee, consultant, director
or stockholder.

-4-

--------------------------------------------------------------------------------



 


 
1.10 Indebtedness. Schedule 1.10 hereto sets forth as of a recent date all
outstanding secured and unsecured Indebtedness of the undersigned or any
subsidiary, or for which the undersigned or any subsidiary has commitments. For
the purposes of this Joinder Agreement, “Indebtedness” shall mean (a) any
liabilities for borrowed money or amounts owed in excess of $100,000 (other than
trade accounts payable incurred in the ordinary course of business), (b) all
guaranties, endorsements and other contingent obligations in respect of
Indebtedness of others, whether or not the same are or should be reflected in
the undersigned’s balance sheet (or the notes thereto), except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; and (c) the present value of
any lease payments in excess of $25,000 due under leases required to be
capitalized in accordance with GAAP. Except as set forth on Schedule 1.10,
neither the undersigned nor any subsidiary is in default with respect to any
Indebtedness.
 
1.11 No Undisclosed Liabilities. Since March 31, 2007, neither the undersigned
nor any of its subsidiaries has incurred any liabilities, obligations, claims or
losses (whether liquidated or unliquidated, secured or unsecured, absolute,
accrued, contingent or otherwise) other than those incurred in the ordinary
course of the undersigned's or its subsidiaries respective businesses or which,
individually or in the aggregate, are not reasonably likely to have a Material
Adverse Effect. Since March 31, 2007, none of the undersigned or any of its
subsidiaries has participated in any transaction material to the condition of
the undersigned which is outside of the ordinary course of its business.
 
2. Covenants. The undersigned hereby covenants and agrees as follows:
2.1 Registration and Listing. The undersigned shall cause its Common Stock to be
registered under Sections 12(b) or 12(g) of the Exchange Act no later than the
effective date of the Registration Statement (as defined in the Registration
Rights Agreement), to comply in all respects with its reporting and filing
obligations under the Exchange Act, to comply with all requirements related to
any registration statement filed pursuant to the Registration Rights Agreement,
and to not take any action or file any document (whether or not permitted by the
Securities Act or the rules promulgated thereunder) to terminate or suspend such
registration or to terminate or suspend its reporting and filing obligations
under the Exchange Act or Securities Act, except as otherwise permitted in the
Transaction Documents. Subject to the terms of the Transaction Documents, the
undersigned further covenants that it will take such further action as the
Investors may reasonably request, all to the extent required from time to time
to enable the Investors to sell the shares of Common Stock issuable upon
conversion of the Preferred Shares and exercise of the Series A Warrants, Series
B Warrants, Series C Warrants and Series D Warrants without registration under
the Securities Act within the limitation of the exemptions provided by Rule 144
promulgated under the Securities Act. Upon the request of the Investors, the
undersigned shall deliver to the Investors a written certification of a duly
authorized officer as to whether it has complied with such requirements.

-5-

--------------------------------------------------------------------------------





2.2 Status of Dividends. The undersigned covenants and agrees that (i) no
Federal income tax return or claim for refund of Federal income tax or other
submission to the Internal Revenue Service (the “Service”) will adversely affect
the Preferred Shares, any other series of its Preferred Stock, or the Common
Stock, and no deduction shall operate to jeopardize the availability to
Investors of the dividends received deduction provided by Section 243(a)(1) of
the Code or any successor provision, (ii) in no report to shareholders or to any
governmental body having jurisdiction over the undersigned or otherwise will it
treat the Preferred Shares other than as equity capital or the dividends paid
thereon other than as dividends paid on equity capital unless required to do so
by a governmental body having jurisdiction over the accounts of the undersigned
or by a change in generally accepted accounting principles required as a result
of action by an authoritative accounting standards setting body, and (iii) it
will take no action which would result in the dividends paid by the undersigned
on the Preferred Shares out of the undersigned’s current or accumulated earnings
and profits being ineligible for the dividends received deduction provided by
Section 243(a)(1) of the Code. The preceding sentence shall not be deemed to
prevent the undersigned from designating the Preferred Shares as “Convertible
Preferred Stock” in its annual and quarterly financial statements in accordance
with its prior practice concerning other series of preferred stock of the
undersigned. In the event that the Investors have reasonable cause to believe
that dividends paid by the undersigned on the Preferred Shares out of the
undersigned’s current or accumulated earnings and profits will not be treated as
eligible for the dividends received deduction provided by Section 243(a)(1) of
the Code, or any successor provision, the undersigned will, at the reasonable
request of the Investors of 51% of the outstanding Preferred Shares, join with
the Investors in the submission to the IRS of a request for a ruling that
dividends paid on the Preferred Shares will be so eligible for Federal income
tax purposes, at the Investors expense. In addition, the undersigned will
reasonably cooperate with the Investors (at Investors’ expense) in any
litigation, appeal or other proceeding challenging or contesting any ruling,
technical advice, finding or determination that earnings and profits are not
eligible for the dividends received deduction provided by Section 243(a)(1) of
the Code, or any successor provision to the extent that the position to be taken
in any such litigation, appeal, or other proceeding is not contrary to any
provision of the Code. Notwithstanding the foregoing, nothing herein contained
shall be deemed to preclude the undersigned from claiming a deduction with
respect to such dividends if (i) the Code shall hereafter be amended, or final
Treasury regulations thereunder are issued or modified, to provide that
dividends on the Preferred Shares or Common Stock should not be treated as
dividends for Federal income tax purposes or that a deduction with respect to
all or a portion of the dividends on the Preferred Shares is allowable for
Federal income tax purposes, or (ii) in the absence of such an amendment,
issuance or modification and after a submission of a request for ruling or
technical advice, the IRS shall issue a published ruling or advise that
dividends on the Preferred Shares should not be treated as dividends for Federal
income tax purposes. If the IRS specifically determines that the Preferred
Shares or Common Stock constitute debt, the undersigned may file protective
claims for refund.


2.3 Transfer Agent Instructions. The undersigned shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, to issue
certificates, registered in the name of each Investor or its respective
nominee(s), for the Common Stock issuable on conversion of the Preferred Shares
and exercise of the Series A Warrants, Series B Warrants, Series C Warrants and
Series D Warrants in such amounts as specified from time to time by each
Investor to the undersigned upon conversion of the Preferred Shares or exercise
of the Series A Warrants, Series B Warrants, Series C Warrants and Series D
Warrants in the form of Exhibit K attached hereto (the “Irrevocable Transfer
Agent Instructions”). Prior to registration of the Common Stock issuable on
conversion of the Preferred Shares and exercise of the Series A Warrants, Series
B Warrants, Series C Warrants and Series D Warrants under the Securities Act,
all such certificates shall bear the following restrictive legend:


THESE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR JPAK GROUP, INC. SHALL HAVE RECEIVED AN OPINION OF
COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER
THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED

-6-

--------------------------------------------------------------------------------







The undersigned warrants that no instruction other than the Irrevocable Transfer
Agent Instructions referred to in this Section 2.3 will be given by the
undersigned to its transfer agent and that the shares of Common Stock issuable
on conversion of the Preferred Shares and exercise of the Series A Warrants,
Series B Warrants, Series C Warrants and Series D Warrants shall otherwise be
freely transferable on the books and records of the undersigned as and to the
extent provided in this Joinder Agreement and the Registration Rights Agreement.
If an Investor provides the undersigned with an opinion of counsel, in a
generally acceptable form, to the effect that a public sale, assignment or
transfer of the shares of Common Stock issuable on conversion of the Preferred
Shares and exercise of the Series A Warrants, Series B Warrants, Series C
Warrants and Series D Warrants may be made without registration under the
Securities Act or the Investor provides the undersigned with reasonable
assurances that such shares can be sold pursuant to Rule 144 without any
restriction as to the number of securities acquired as of a particular date that
can then be immediately sold, the undersigned shall permit the transfer, and, in
the case of such shares, promptly instruct its transfer agent to issue one or
more certificates in such name and in such denominations as specified by such
Investor and without any restrictive legend. The undersigned acknowledges that a
breach by it of its obligations under this Section 2.3 will cause irreparable
harm to the Investors by vitiating the intent and purpose of the transaction
contemplated hereby. Accordingly, the undersigned acknowledges that the remedy
at law for a breach of its obligations under this Section 2.3 will be inadequate
and agrees, in the event of a breach or threatened breach by the undersigned of
the provisions of this Section 2.3, that the Investors shall be entitled, in
addition to all other available remedies, to an order and/or injunction
restraining any breach and requiring immediate issuance and transfer, without
the necessity of showing economic loss and without any bond or other security
being required.


2.4 Disclosure of Material Information. The undersigned covenants and agrees
that neither it nor any other person acting on its behalf has provided or will
provide any Investor or its agents or counsel with any information that the
undersigned believes constitutes material non-public information, unless prior
thereto such Investor shall have executed a written agreement regarding the
confidentiality and use of such information.  The undersigned understands and
confirms that each Investor shall be relying on the foregoing representations in
effecting transactions in securities of the undersigned.


2.5 Pledge of Securities. The undersigned acknowledges and agrees that the
securities issued pursuant to the Transaction Documents may be pledged by an
Investor in connection with a bona fide margin agreement or other loan or
financing arrangement that is secured by the Common Stock. No Investor effecting
a pledge of Common Stock shall be required to provide the undersigned with any
notice thereof or otherwise make any delivery to the undersigned pursuant to
this Joinder Agreement or any other Transaction Document; provided that an
Investor and its pledgee shall be required to comply with the provisions of
Section 2.3 hereof in order to effect a sale, transfer or assignment of Common
Stock to such pledgee. At the Investor's expense, the undersigned hereby agrees
to execute and deliver such documentation as a pledgee of the Common Stock may
reasonably request in connection with a pledge of the Common Stock to such
pledgee by an Investor.

-7-

--------------------------------------------------------------------------------







2.6 DTC Status. No later than the date of effectiveness of the Registration
Statement (as defined in the Registration Rights Agreement), the undersigned
shall engage a transfer agent that is a participant in, and the undersigned
shall cause the Common Stock to be eligible for transfer pursuant to, the
Depository Trust Company Automated Securities Transfer Program.


2.7  Use of Proceeds. The net proceeds from the sale of the Notes shall be used
by the undersigned for the purposes set forth in the Note Purchase Agreement and
not to redeem any Common Stock or securities convertible, exercisable or
exchangeable into Common Stock or to settle any outstanding litigation.


3. Conditions Precedent to the Obligation of the Investors. The obligation of
each Investor to acquire the Series A Convertible Preferred Stock, the Series A
Warrants, the Series B Warrants and the Series J Warrants is subject to the
satisfaction or waiver, at or before the Closing, of each of the conditions set
forth in the Transaction Documents, including, but not limited to, the following
(which are for each Investor’s sole benefit and may be waived by such Investor
at any time in its sole discretion):


3.1 No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Joinder Agreement
or the other Transaction Documents.


3.2 No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the undersigned or any subsidiary, or any of the officers, directors or
affiliates of the undersigned or any subsidiary seeking to restrain, prevent or
change the transactions contemplated by this Joinder Agreement or the other
Transaction Documents, or seeking damages in connection with such transactions.


3.3 Certificate of Designation of Rights and Preferences. Prior to the Closing,
the Series A Designation shall have been filed with the Secretary of State of
the State of Nevada.


3.4 Certificates. The undersigned shall have executed and delivered to the
Investors the certificates (in such denominations as such Investor shall
request) for the Series A Convertible Preferred Stock, the Series A Warrants,
the Series B Warrants and the Series J Warrants being acquired by such Investor
at the Closing (in such denominations as such Investor shall request).


3.5 Resolutions. The Board of Directors of the undersigned shall have adopted
resolutions consistent with Section 1.1 hereof in a form reasonably acceptable
to such Investor (the “Resolutions”).

-8-

--------------------------------------------------------------------------------





3.6 Secretary’s Certificate. The undersigned shall have delivered to such
Investor a secretary’s certificate, dated as of the Closing, as to (i) the
Resolutions, (ii) the Articles, (iii) the Bylaws, (iv) the Series A Designation
as in effect at the Closing, and (iv) the authority and incumbency of the
officers of the undersigned executing the Transaction Documents and any other
documents required to be executed or delivered in connection therewith.


3.7 Officer’s Certificate. The undersigned shall have delivered to the Investors
a certificate of an executive officer of the undersigned, dated as of the
Closing, confirming the accuracy of the undersigned’s representations,
warranties and covenants as of the Closing and confirming the compliance by the
undersigned with the conditions precedent set forth in this Section 3 as of the
Closing.
 
3.8 Opinion of Counsel. At the Closing, the Investors shall have received an
opinion of counsel to the undersigned, dated the date of the Closing, in a form
reasonably acceptable to the Investors.
 
3.9 Material Adverse Effect. No Material Adverse Effect shall have occurred at
or before the Closing Date.


4. Indemnification.


4.1  Indemnification. The undersigned agrees to indemnify and hold harmless each
Investor and its Affiliates and their respective directors, officers, employees
and agents from and against any and all losses, claims, damages, liabilities and
expenses (including without limitation reasonable attorney fees and
disbursements and other expenses incurred in connection with investigating,
preparing or defending any action, claim or proceeding, pending or threatened
and the costs of enforcement thereof) (collectively, "Losses") to which such
Person may become subject as a result of any breach of representation, warranty,
covenant or agreement made by or to be performed by it under the Transaction
Documents, and will reimburse any such Person for all such amounts as they are
incurred by such Person.


4.2 Conduct of Indemnification Proceedings. Promptly after receipt by any Person
(the "Indemnified Person") of notice of any demand, claim or circumstances which
would or might give rise to a claim or the commencement of any action,
proceeding or investigation in respect of which indemnity may be sought pursuant
to Section 4.1, such Indemnified Person shall promptly notify the undersigned in
writing and the undersigned shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnified Person, and
shall assume the payment of all fees and expenses; provided, however, that the
failure of any Indemnified Person so to notify the undersigned shall not relieve
the undersigned of its obligations hereunder except to the extent that the
undersigned or any of its subsidiaries is materially prejudiced by such failure
to notify. In any such proceeding, any Indemnified Person shall have the right
to retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Person unless: (i) the undersigned and the
Indemnified Person shall have mutually agreed to the retention of such counsel;
or (ii) in the reasonable judgment of counsel to such Indemnified Person
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them. The undersigned shall not
be liable for any settlement of any proceeding effected without its written
consent, which consent shall not be unreasonably withheld, but if settled with
such consent, or if there be a final judgment for the plaintiff, the undersigned
shall indemnify and hold harmless such Indemnified Person from and against any
loss or liability (to the extent stated above) by reason of such settlement or
judgment. Without the prior written consent of the Indemnified Person, which
consent shall not be unreasonably withheld, the undersigned shall not effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Person from all liability arising out
of such proceeding.

-9-

--------------------------------------------------------------------------------







5. Miscellaneous.


5.1 Fees and Expenses. Except as otherwise set forth herein and the other
Transaction Documents, each party shall pay the fees and expenses of its
advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of the Transaction Documents, provided that
the undersigned shall pay all actual attorneys' fees and expenses (including
disbursements and out-of-pocket expenses) incurred by the Investors in
connection with (i) the preparation, negotiation, execution and delivery of the
Transaction Documents and the transactions contemplated thereunder, which
payment shall be made at the Closing and shall not exceed $20,000 (which amount
includes up to $15,000 not yet paid pursuant to Section 10.5 of the Note
Purchase Agreement), and (ii) the filing and declaration of effectiveness by the
Commission of the Registration Statement (as defined in the Registration Rights
Agreement) as provided in Section 4 of the Registration Rights Agreement. If any
action at law or in equity (including arbitration) is necessary to enforce or
interpret the terms of any of this Agreement or the other Transaction Documents,
the prevailing party shall be entitled to reasonable attorney’s fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled.


5.2 Governing Law. This Agreement shall be governed by, interpreted under and
construed and enforced in accordance with the laws of the State of New York,
without regard to conflicts of law principles that would result in the
application of the substantive laws of another jurisdiction. Any action to
enforce, arising out of, or relating in any way to, any provisions of this
Agreement shall only be brought in a state or Federal court sitting in New York
City, Borough of Manhattan.

-10-

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of this 9th day of August, 2007.
 



 
JPAK GROUP, INC.
 
(f/k/a Rx Staffing, Inc.)
       
By:
__________________________
 
Name:
   
Title:
Address:
   
c/o Qingdao Renmin Printing Co., Ltd.
   
No. 15, Xinghua Road
   
Qingdao, Shandong Province
   
Postal Code 266401
   
P.R. China


-11-

--------------------------------------------------------------------------------



 